


110 HRES 277 IH: Expressing support for the designation and

U.S. House of Representatives
2007-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 277
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2007
			Mr. Grijalva
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing support for the designation and
		  goals of National Hispanic Media Week in honor of the Hispanic
		  media of the United States.
	
	
		Whereas, for almost 470 years, the United States has
			 benefitted from the work of Hispanic writers and publishers;
		Whereas more than 600 Hispanic publishers circulate more
			 than 20,000,000 copies of publications every week in the United States;
		Whereas 1 out of every 8 citizens of the United States is
			 served by a Hispanic publisher;
		Whereas the Hispanic press informs many citizens of the
			 United States about the great political, economic, and social issues of the
			 day;
		Whereas the Hispanic press of the United States
			 particularly focuses on informing and promoting the well-being of the Hispanic
			 community of the United States;
		Whereas, by commemorating the achievements of the Hispanic
			 press, the House of Representatives acknowledges the important role that the
			 Hispanic press has played in the history of the United States; and
		Whereas the second week of October has previously been
			 designated as National Hispanic Media Week: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)recognizes the importance of the Hispanic
			 press of the United States in informing and promoting the well-being of the
			 Hispanic community of the United States;
			(2)supports the designation of an appropriate
			 week as National Hispanic Media Week in honor of the Hispanic
			 media of the United States; and
			(3)encourages the
			 people of the United States to observe the week with appropriate programs and
			 activities.
			
